Citation Nr: 0328023	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  99-14 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a chronic, acquired low 
back disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from October 1972 
to June 1973.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) December 1998 Regional Office (RO).  In a 
January 2000, the Board determined that new and material 
evidence had been submitted to permit reopening of a 
previously denied claim for service connection for a low back 
disability that had become final.  The Board thereafter 
remanded the claim for additional development.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.  

2.  The veteran exhibited back pain and spina bifida occulta 
in service.  He did not exhibit a chronic, acquired back 
disability during active duty.  

3.  There is no evidence of arthritis of the spine manifested 
within one year after separation from service and there is no 
medical evidence relating the veteran's current chronic, 
acquired back disability, including arthritis to his active 
service.


CONCLUSION OF LAW

A chronic, acquired low back disorder was not incurred in or 
aggravated by service, nor may arthritis of the lumbar spine 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R.§§ 3.303, 3.307, 
3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  In the present 
case, the appellant has been notified in the December 1998 
rating decision, the June 1999 statement of the case, and the 
April 2003 supplemental statement of the case of the evidence 
necessary to substantiate his claim for service connection 
for a low back disorder, and of the applicable laws and 
regulations.  In December 2000, the RO sent the appellant a 
letter informing him as to what evidence was necessary from 
him.  It informed him that it would assist in obtaining 
identified records, but that it was his duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  Additionally, along with a 
copy of the December 1998 rating decision, the appellant was 
sent a VA Form 4107 explaining his rights in the VA claims 
process.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  The record 
shows that the RO has secured the appellant's service medical 
records and VA and private medical treatment records since 
service.  The appellant has not identified any additional 
records that may still be outstanding.  The Board notes that 
the appellant and his father presented testimony regarding 
the appellant's claim at a Travel Board hearing held in 
November 1999.  

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for an acquired 
low back disability because there is no evidence of pertinent 
disability in service or for several years following service 
and there is evidence that the veteran injured his back in 
the years following service.  Thus, while there are current 
diagnoses of low back disability, there is no true indication 
that pertinent disability is associated with service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, in 
view of the absence of findings of a chronic, acquired low 
back disability in service, no findings of back disability on 
examinations in 1984 and 1989 following service and the back 
trauma in 1993, any opinion relating current back disability 
to service would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (2002).  
The duty to assist is not invoked, even under Charles, where 
"no reasonable possibility exists that such assistance would 
aid in substantiating the claim." 38 USCA 5103A(a)(2).  

Accordingly, the Board finds that VA has satisfied its 
redefined duties to notify and assist in the present case.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate a 
blind, unquestioning adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

Evidence

Service medical records show that the report of the 
appellant's September 1972 enlistment examination indicated 
that evaluation of the spine revealed normal findings; the 
appellant reported a history of recurrent back pain.  He was 
seen in February 1973 for a complaint of slight tenderness 
without deformity in the back.  Straight leg raising was 
negative, as was an X-ray of the lumbar spine.  In March 
1973, he complained of low back pain that had lasted for 
three months.  He stated that he had strained his lower back 
picking up a heavy object.  It was reported that lumbar spine 
X-rays showed spina bifida occulta.  He was subsequently 
treated in March and April 1973 for low back pain.  

A May 1973 Medical Board Report indicated that the appellant 
gave a history of low back pain dating at least two years 
prior to entering military service and indicated he had 
sustained injury to his back in an automobile accident a year 
and a half before.  Physical examination revealed 
paravertebral tenderness, and a small defect noted at the L4-
5 interspace on a lumbar myelogram was considered to 
represent normal variation.  The diagnosis was chronic low 
back pain.  Mental health clinic evaluation, performed as 
part of the Medical Board review, yielded a diagnosis of 
passive dependent personality with reactive depression, and 
it was noted that the examiner suspected the appellant would 
not respond to the usual therapy.  Because of his 
psychological makeup and unresponsiveness to therapy for low 
back pain, the appellant was not felt to be a candidate for 
general military duty, and the Medical Board recommended that 
an application for immediate discharge be granted.  It was 
further determined that the appellant's chronic low back pain 
was lifelong, having existed prior to service, and that it 
had not been permanently aggravated by service.  

A Georgia Peace Officer Standards and Training Council 
medical examination report, performed by F. C. Nora, M.D., in 
June 1984, noted that the appellant gave a history of back 
problems and that examination of the back was normal.  A 
Firefighter Medical History Application, dated in February 
1989, indicated that the appellant had never suffered from 
back trouble or injury, and examination of the 
musculoskeletal system at that time was normal.  

In a September 1993 statement, the appellant's parents 
described their trip to Illinois to visit him after he had 
injured his back.  Additional lay statements, from friends 
and the appellant's father, submitted in September 1993, 
noted that the appellant sustained back injuries in an 
automobile accident in the late 1960's or early 1970's (with 
1969 the most frequently mentioned date), which had caused 
back problems ever since.  

Private medical records from 1992 and 1993 showed treatment 
of low back and shoulder pain.  A computed tomography (CT) 
scan obtained in February 1992 revealed a minimal central 
bulge without evidence of herniation at L5-S1 and minimal 
hypertrophy of the ligamenta flava at L4-5 without evidence 
for significant spinal stenosis.  A September 1993 statement 
from a chiropractor indicated that he had treated the 
appellant for low back and shoulder pain since March 1993, 
and that physical examination and X-rays had revealed L-5 
disc degeneration, lumbosacral subluxation, arthritic-type 
spur formation at L4-5, and myospasm.  A September 1993 
medical record from "KMP" indicated that the appellant had 
been involved in an automobile accident on August 19, 1993, 
and complained of back pain. It was noted that he had 
experienced back problems in the past and when discharged 
from service.  The diagnosis after examination was an 
automobile accident with lumbar strain and some degenerative 
arthritis on CT scan.  October 1993 X-rays of the lumbar 
spine from H. W. Craig, M.D., revealed wedging of T-12 of 
indeterminate age, relative instability of the L4-5 segment, 
osteophyte formation, and degenerative changes of the lower 
facet joints, without true spondylosis shown.  

In an August 1998 medical statement, Dr. Craig reported that 
the appellant appeared to have a minor neural arch defect of 
the first sacral segment consistent with spina bifida 
occulta.  Dr. Craig opined that the appellant's symptoms in 
1993 were likely not related to spina bifida occulta, which 
was in almost all instances asymptomatic, nor were symptoms 
since 1993 causally related to a minor spina bifida occulta.  

At a November 1999 RO hearing, the appellant testified that 
working on a turf grass farm when younger had caused muscle 
strains and back pain.  He reported that he had been in a 
motor vehicle accident at 16, which had caused soreness. He 
also indicated that he had injured his back while using a 
floor buffer in service (March 1973), for which he was put on 
light duty, provided therapy, and then hospitalized. He 
reported taking medications after discharge.  Testimony from 
the hearing also indicated that the appellant's father had 
paid him for getting jobs, looking at jobs, or watching other 
people work, and that he had subsequently worked for the fire 
department.  

VA outpatient reports, dated from September 1996 to February 
2003, show treatment for chronic low back pain and arthritis 
in back.  X-rays of the lumbosacral spine in September 1996 
revealed mild degenerative changes in the lower thoracic 
region, several lumbar Schmorl' s nodes, and minimal 
degenerative osteophyte formation at L5 with L4-S1 posterior 
disc space narrowing.  Thoracic spine x-rays obtained in 
March 1997 revealed kyphoscoliosis and moderate degenerative 
changes at multiple levels.  Lumbar spine x-rays in March 
1997 showed mild compression of T12, unchanged since 
September 1996, and moderate degenerative changes at multiple 
levels.  A March 2000 magnetic resonance image (MRI) of the 
lumbar spine revealed a bulging disc at the L4-5 level with 
bilateral neuroforaminal narrowing.  A March 1997 notation 
indicated that the appellant worked as a firefighter, 
carrying loads between 65 and 70 pounds at work.  

The appellant indicated in a January 2001 statement that he 
had contacted Dr. Richard Hark, the Georgia Forestry 
Commission, and Northwest Georgia Regional Hospital with 
regard to his medical records and that each had informed him 
that his records had been destroyed.  

In July 2003, the appellant submitted statements from two 
fellow servicemen, dated in May 2003.  J. W. M. indicated in 
his statement that he had known the appellant all his life 
and that the appellant had been accepted into the military 
where he subsequently sustained an injury that caused him to 
be discharged.  J. E. H. indicated in his statement that he 
had joined the military service with the appellant, who had 
not had any complaints of back pain prior to service and who 
passed the physical examination upon entering service.  Mr. 
H. stated that the appellant later told him about injuring 
his back in the buffer accident and being discharged due to 
physical disability.  

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Additionally, where a veteran 
had active and continuous military service for 90 days or 
more during a period of war, and arthritis becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of the disease during service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

Congenital or developmental defects are not "diseases or 
injuries" within the meaning of applicable statutes and 
regulations. 38 C.F.R. § 3.303(c).  Where during service a 
congenital or developmental defect is subject to a 
superimposed injury or disease, service connection may be 
warranted. VAOPGCPREC 82- 90 (July 18, 1990), published at 56 
Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 
01-85 (March 5, 1985).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

Analysis

Evidence of record establishes that the veteran has current 
chronic, acquired back disability.  Private and VA medical 
records, which include x-ray studies, CT scans and MRIs have 
revealed the presence of degenerative changes in the spine 
since 1992.  The diagnoses have included lumbar disc 
degeneration, lumbar strain, degenerative arthritis and 
kyphoscoliosis.  

The service medical records reflect treatment for low back 
pain that reportedly existed prior to service.  However, 
diagnostic testing in service revealed only the presence of 
spina bifida occulta.  The Board finds that the law 
concerning awards of service connection for congenital and 
developmental defects is dispositive with regard to the spina 
bifida occulta diagnosed in service.  Spina bifida is a 
"congenital" defect.  See Godfrey v. Brown, 7 Vet. App. 398, 
401 (1995) (noting that Webster's Medical Desk Dictionary, 
667, 422 (1986) defines spina bifida as "a congenital cleft 
of the vertebral column with hernial protrusion of the 
meninges.").  As such, congenital defect, such as spina 
bifida occulta, cannot be recognized as a disability under 
the terms of the VA's Schedule for Rating Disabilities, and 
must be denied as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

The Board observes that there is an exception to this rule in 
cases where there is medical evidence showing that a pre-
existing congenital defect was aggravated during service by 
"superimposed" disease or injury.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306; see also VAOPGCPREC 82-90, 55 Fed. Reg. 
45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); cf. 
VAOPGCPREC 11-99 (Sept. 2, 1999).  However, in this case, the 
Board notes that there is no evidence that the appellant's 
spina bifida was aggravated during service.  There were no 
findings of superimposed disease or injury in the service 
medical records.  Dr. Craig's August 1998 medical statement 
described the appellant's spina bifida as minor; there was no 
evidence that it changed in service or even in the more than 
25 years since service.  Therefore, the Board finds no basis 
upon which a grant of service connection for spina bifida 
occulta can be predicated.  

The service medical records do reflect complaints of low back 
pain on several occasions and the appellant was treated for 
low back pain.  However, there was no underlying disability 
associated with the low back pain.  In fact, other than 
findings of tenderness noted in the medical board report, 
there were no objective findings whatsoever associated with 
the complaints.  Pain, in and of itself, is not a disability 
for which compensation may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, 
and vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  (The claimant was 
seeking service connection for a neck disorder and an 
increased rating for a low back disorder.  As to the service 
connection issue, the Court held that pain alone, without a 
diagnosed or identifiable underlying malady or condition, did 
not constitute a disability for which service connection may 
be granted.  On appeal to the Federal Circuit, the service 
connection issue was dismissed on the basis that the Federal 
Circuit was precluded from reviewing the Board's factual 
determinations.)  

On examinations following service in 1984 and 1989, there 
were no objective findings of low back disability.  The 
evidence shows that the appellant sustained intercurrent 
injury to his back in a 1993 motor vehicle accident.  The 
Board also notes that arthritis and other degenerative 
changes in the spine were first shown many years after 
service, and that there is no competent medical evidence 
indicating the arthritis is related to service, either on a 
direct basis or as aggravation of the preexisting back 
disability.  Because the Board finds that the preponderance 
of the evidence demonstrates that a chronic acquired low back 
disability was not present in service and arthritis of the 
spine was first demonstrated many years thereafter, service 
connection for a low back disorder is not warranted, and the 
reasonable doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

While the appellant has offered his own arguments and 
testimony to the effect that he believes he has a low back 
disorder that is related to his military service and there 
are lay statements to the effect that he had low back pain in 
service, he has not shown, nor claimed, that he is a medical 
expert, capable of rendering medical opinions.  The lay 
statements do establish that he had low back pain in service, 
but as discussed above, that is not a sufficient basis for 
granting service connection.  The lay opinions, including his 
own, are insufficient to demonstrate that he has a chronic, 
acquired low back disorder that is related to military 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

ORDER

Service connection for a low back disability is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

